Title: To James Madison from John Nelson, 11 February 1791
From: Nelson, John
To: Madison, James


Sir,
Kg: Wm: County Virga: 11th Febry: 1791.
I have been desired by Mr: Saml: Tinsley who served under me as an Officer in the Cavalry of this State, to mention him to you as one extreamly anxious to get a Commission in the Troops of the United-States under the Command of Genl: St. Clair; he will take his Departure immediately for the Western-Country & means to serve as a Volunteer ’till Some thing better offers; he informs me that there are several, in this State, who will not accept their Appointments, particularly a Mr John Heth, who had an Ensigns Commission; should this Vacancy not be filled up, Mr: Tinsley will think himself happy to be appointed to it & I really do not know any young Man more worthy of a Commission, for since I first knew him, he has always conducted himself with great Propriety; I must therefore beg the Favor of you to speak to the President in his Behalf, as I believe all Appointments come from him.
You will be so good as to excuse the Liberty I have taken in giving you this Trouble & be assured that I am, with great Esteem & Respect—Sir, Yr: mo: obedt: hble: Servt:
J: Nelson
